Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 9/27/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6, 8-11, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada PG Pub US 2012/0131196 A1 in view of Beeston et al. [hereinafter Beeston] PG Pub US 2021/0089224 A1.

Regarding claims 1, 8, & 15, Yamada discloses:
generating a migratable volume list indicating a plurality of migratable storage volumes of a plurality of available storage volumes that can be migrated (The storage management part 110 uses the page performance table T10 and the page configuration table T20 to create a list of page information with respect to a migration candidate volume (S1950)) by (i) evaluating the available storage volumes according to an assigned priority for each of the available storage volumes and (ii) adding a migratable storage volume of the plurality of available storage volumes to the migratable volume list in response to one or more constraints being satisfied that limit a migration of one or more of the plurality of available storage volumes (The storage management part 110 uses the virtual volume add candidate table T100 to acquire a list of candidate information for adding a storage area to the problem volume (S151) [0237]); and 
scheduling a migration of a volume part of a given migratable storage volume from the migratable volume list based at least in part on a reevaluation of one or more of the constraints (the storage management part 110 evaluates the result of a case in which the targeted migration candidate volume has been migrated to another pool. [0266]); 
(storage management part 110 [0265]).
It is noted that Yamada failed to explicitly disclose:
evaluating the available storage volumes according to an assigned priority for each of the available storage volumes and scheduling a migration of a volume part of a given migratable storage volume from the migratable volume list based at least in part on a reevaluation of one or more of the constraints.
However, Beeston discloses:
evaluating the available storage volumes according to an assigned priority for each of the available storage volumes and scheduling a migration of a volume part of a given migratable storage volume from the migratable volume list based at least in part on a reevaluation of one or more of the constraints (predefined conditions used for ordering the list of entries may be based on whether data of a given volume of data is scheduled to be overwritten on the database associated with the first cluster. In such an approach, the predefined conditions may be set such that in response a determination that data of the given volume of data is scheduled to be overwritten, the given volume of data may be assigned a higher priority score within the ordered list than a volume of data stored in the first cluster that is not scheduled to be overwritten. As a result of assigning a higher migration priority score within the ordered list to the given volume of data that is scheduled to be overwritten, the pending overwriting of the data will not be delayed for a duration longer than might otherwise occur if the given volume were assigned a lower priority score in the ordered list [0059]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Yamada and Beeston since this would allow the system of Yamada to evaluating the available storage volumes according to an assigned priority for each of the available storage volumes and scheduling a migration of a volume part of a given migratable storage volume from the migratable volume list based at least in part on a reevaluation of one or more of the constraints. This system would improve the system’s ability to present the store data to the customer with data in the organization in which the data is physically stored [0002]. 

Regarding claims 2, 9, & 16, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15, Yamada also discloses:
regenerating the migratable volume list in response to an event occurring that modifies the migratable volume list (The storage management part 110 deletes all the information related to the pages allocated to the migration candidate volume from the page list acquired in S1830 and updates the page list (S1832) [0272]).

Regarding claims 3, 10, & 17, the limitations of these claims have been noted in the rejection of claims 2, 9, & 16, Yamada also discloses:
wherein the event comprises one or more of adding a new storage volume to migrate; changing the priority of a storage volume; finishing the migration of a storage (The storage management part 110 deletes all the information related to the pages allocated to the migration candidate volume from the page list acquired in S1830 and updates the page list (S1832) [0272]); changing a direction of a migration; receiving a user command to one or more of pause a migration, resume a migration and remove a storage volume; and receiving a notification that one or more storage devices are not available (since this is an “or” claim, only 1 limitation is required to be met by the prior art).

Regarding claims 4, 11, & 18, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15, Yamada also discloses:
wherein the one or more constraints comprise one or more of: resources needed to migrate a given storage volume are not consumed by a storage volume already on the migratable volume list (the migration candidate virtual volume having been migrated to the migration-destination pool [0191] since the migration was complete, it is inherent that the resources needed are not comsumed); a source storage pool cannot be a destination storage pool for another migration in a series of scheduled migrations; a given migration includes a storage volume on a non-operational server list (the migration candidate virtual volume having been migrated to the migration-destination pool [0191] since the migration was complete, it is inherent that the destination server is operational), and a maximum number of concurrent migrations for each of the storage volumes (since this is an “or” claim, only 1 limitation is required to be met by the prior art).


wherein once the migration of a given volume part is scheduled the scheduled migration is not cancelled (the migration candidate virtual volume having been migrated to the migration-destination pool [0191] since this is a negative claim as long as the prior art does not specifically disclose the exact limitation, it is considered disclosed by the prior art. Yamada fails to explicitly disclose cancelling a migration after scheduling).

Claims 5, 12, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Beeston, further in view of Mio et al. [hereinafter Mio] PG Pub US 2019/0220214 A1.

Regarding claims 5, 12, & 19, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15, it is noted that Yamada failed to explicitly disclose:
wherein the migratable volume list is sorted by the assigned priority for each of the migratable storage volumes 
However, Mio discloses:
wherein the migratable volume list is sorted by the assigned priority for each of the migratable storage volumes (the migration processing unit 143 generates a migration target list by sorting the unit regions, indicated in the received migration instruction information and serving as the migration targets, in order from the highest priority to the lowest priority [0147]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Yamada, Beeston, and Mio since this would Allow the system of Yamada to sort the volume list via priority. This system would improve “the performance of access to the data items [0021].” 

Allowable Subject Matter
Claims 7, 14, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “further comprising pausing a migration of at least one volume part of a particular storage volume having a lower priority than the given storage volume before the scheduled migration of the given storage volume commences when the particular storage volume having the lower priority has a resource conflict with the given storage volume.”
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SEAN D ROSSITER/Primary Examiner, Art Unit 2133